Citation Nr: 0520142	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  97-33 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for ulcerative colitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
February 1988 and from April 1992 to March 1994.  He also had 
periods of active duty for training that are not relevant to 
the current appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for ulcerative 
colitis, and assigned a 30 percent rating for the disorder.  
The veteran perfected an appeal of the assigned rating.

The Board notes that in a January 1998 rating decision the RO 
denied entitlement to a total rating based on individual 
unemployability (TDIU).  The veteran did not perfect an 
appeal of that decision.  In Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider a claim for TDIU.  In this case, however, the 
evidence indicates that the veteran's claim for TDIU was 
based on his service-connected low back and neck 
disabilities, rated as 60 and 20 percent disabling, 
respectively, rather than the ulcerative colitis.  The issue 
of the ratings assigned for the low back and neck 
disabilities are not within the Board's jurisdiction.  The 
Board finds, therefore, that his appeal of the rating 
assigned for ulcerative colitis does not include a claim for 
TDIU.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The available evidence indicates that the veteran has 
received treatment for ulcerative colitis from the VA Medical 
Center (MC) since 1996.  Although the RO obtained some of the 
treatment records, the records from 1997 to 2000 and from 
2001 to 2003 are not in file.  The VA treatment records are 
deemed to be evidence of record, and a determination on the 
merits of the veteran's appeal should not be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The RO issued a statement of the case in November 1997, and a 
supplemental statement of the case in April 2005.  In the 
April 2005 supplemental statement of the case the RO did not 
include all of the evidence received since the statement of 
the case was issued, but limited the evidence to that 
received in 2004.  In addition, the RO characterized the 
issue on appeal as entitlement to a disability rating in 
excess of 60 percent, but the disability is rated at only 
30 percent.  In its analysis of the evidence the RO 
determined that the veteran was not entitled to a 100 percent 
rating, but did not determine whether the evidence supported 
a 60 percent rating.  The Board finds, therefore, that remand 
of the case is required to cure that defect.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (the veteran is entitled to 
consideration of the evidence by the RO prior to its 
consideration by the Board).

Accordingly, the appeal is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for ulcerative 
colitis since July 1996.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain all of the veteran's treatment 
records from the VAMC in San Juan, Puerto 
Rico, that are not already of record.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

